


Exhibit 10.1


Resolution of Board of Directors, June 6, 2014, establishing compensation for
non-management directors
    
*************    


NOW, THEREFORE, LET IT BE RESOLVED, That the Board member compensation structure
set forth in Exhibit A is hereby approved, effective November 1, 2014; and


EXHIBIT A




Piedmont Director Compensation Structure
Pay Component
Amount
Annual Board Retainer
$60,000*
Board Meeting Fee
$1,000* per meeting
Committee Meeting Fee
$1,000* per meeting
Annual Independent Lead Director Retainer
$17,500*
Annual Committee Chair Retainers
Audit: $15,000*
Compensation: $9,375*
Directors & Corporate Governance: $9,375*
Benefits: $5,000*
Finance: $5,000*
Annual Equity Grant
$90,000
Initial Election Equity Grant
Eliminated



*Inclusive of the 25% stock match assuming the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.




